                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-401-DCK

 DEMARCUS GARRICK WALTON,                             )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 ANDREW M. SAUL,                                      )
 Commissioner of Social Security,                     )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Motion For Summary

Judgment” (Document No. 14) and the “Commissioner’s Motion For Summary Judgment”

(Document No. 15). The parties have consented to Magistrate Judge jurisdiction pursuant to 28

U.S.C. § 636(c), and these motions are ripe for disposition. After careful consideration of the

written arguments, the administrative record, and applicable authority, the undersigned will direct

that Plaintiff’s “Motion For Summary Judgment” be denied; that “Commissioner’s Motion For

Summary Judgment” be granted; and that the Commissioner’s decision be affirmed.

                                        BACKGROUND

         Damarcus Garrick Walton (“Plaintiff”), through counsel, seeks judicial review of an

unfavorable administrative decision on his application for disability benefits. (Document No. 1).

On or about October 19, 2015, Plaintiff filed an application for Supplemental Security Income

(“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1383, alleging an inability to work

due to a disabling condition beginning October 6, 2015. (Transcript of the Record of Proceedings

(“Tr.”) 21, 162-167). The Commissioner of Social Security (the “Commissioner” or “Defendant”)

denied Plaintiff’s application initially on or about February 15, 2016, and again after




          Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 1 of 10
reconsideration on July 19, 2016. (Tr. 21, 84-87, 91-93). In its “Notice of Reconsideration,” the

Social Security Administration (“SSA”) included the following explanation of its decision:

                The medical evidence shows that your condition is not severe
                enough to be considered disabling. You are able to think, act in your
                own interest, communicate, handle your own affairs, and adjust to
                ordinary emotional stresses without significant difficulties.
                We do not have sufficient vocational information to determine
                whether you can perform any of your past relevant work. However,
                based on the evidence in file, we have determined that you can adjust
                to other work.
(Tr. 91).

        Plaintiff filed a timely written request for a hearing on August 2, 2016. (Tr. 21, 101). On

May 8, 2018, Plaintiff appeared and testified at a hearing before Administrative Law Judge Theresa

R. Jenkins (the “ALJ”). (Tr. 21, 37-59). In addition, Ellen Levine, a vocational expert (“VE”),

and Robert A. Whitlow, Plaintiff’s attorney, appeared at the hearing. Id.

        The ALJ issued an unfavorable decision on September 26, 2018, denying Plaintiff’s claim.

(Tr. 18-32). On October 19, 2018, Plaintiff filed a request for review of the ALJ’s decision, which

was denied by the Appeals Council on July 18, 2019. (Tr. 1-4, 158-160). The ALJ decision

became the final decision of the Commissioner when the Appeals Council denied Plaintiff’s review

request. (Tr. 1).

        Plaintiff’s “Complaint” seeking a reversal of the ALJ’s determination was filed in this

Court on August 15, 2019. (Document No. 1). On November 20, 2019, the parties consented to

Magistrate Judge jurisdiction in this matter. (Document No. 13).

        Plaintiff’s “Motion For Summary Judgment” (Document No. 14) and “Plaintiff’s

Memorandum Of Law In Support Of Summary Judgment” (Document No. 14-1) were filed on

January 14, 2020; and the “Commissioner’s Motion For Summary Judgment” (Document No. 15)

and “Memorandum Of Law In Support Of The Commissioner’s Motion For Summary Judgment”



                                                 2
            Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 2 of 10
(Document No. 16) were filed March 17, 2020. Plaintiff declined to file a reply brief, and the time

to do so has lapsed. See Local Rule 7.2 (e).

         Based on the foregoing, the pending motions are now ripe for review and disposition.

                                    STANDARD OF REVIEW

         The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review

of a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision; and (2) whether the Commissioner applied the correct legal standards.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.

1990).

         The Fourth Circuit has made clear that it is not for a reviewing court to re-weigh the

evidence or to substitute its judgment for that of the Commissioner – so long as that decision is

supported by substantial evidence. Hays, 907 F.2d at 1456 (4th Cir. 1990); see also, Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir.

2012). “Substantial evidence has been defined as ‘more than a scintilla and [it] must do more than

create a suspicion of the existence of a fact to be established. It means such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.’” Smith v. Heckler, 782 F.2d

1176, 1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401).

         Ultimately, it is the duty of the Commissioner, not the courts, to make findings of fact and

to resolve conflicts in the evidence. Hays, 907 F.2d at 1456; King v. Califano, 599 F.2d 597, 599

(4th Cir. 1979) (“This court does not find facts or try the case de novo when reviewing disability

determinations.”); Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that

it is the responsibility of the [Commissioner] and not the courts to reconcile inconsistences in the

medical evidence, and that it is the claimant who bears the risk of nonpersuasion.”). Indeed, so



                                                  3
          Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 3 of 10
long as the Commissioner’s decision is supported by substantial evidence, it must be affirmed even

if the reviewing court disagrees with the final outcome. Lester v. Schweiker, 683 F.2d 838, 841

(4th Cir. 1982).

                                             DISCUSSION

        The question before the ALJ was whether Plaintiff was under a “disability” as that term of

art is defined for Social Security purposes, at any time between October 6, 2015, and the date of

her decision.1 (Tr. 31). To establish entitlement to benefits, Plaintiff has the burden of proving

that he was disabled within the meaning of the Social Security Act. Bowen v. Yuckert, 482 U.S.

137, 146 n.5 (1987).

        The Social Security Administration has established a five-step sequential evaluation

process for determining if a person is disabled. 20 C.F.R. § 404.1520(a). The five steps are:

                (1)      whether claimant is engaged in substantial gainful activity -
                         if yes, not disabled;

                (2)      whether claimant has a severe medically determinable
                         physical or mental impairment, or combination of
                         impairments that meet the duration requirement in §
                         404.1509 - if no, not disabled;

                (3)      whether claimant has an impairment or combination of
                         impairments that meets or medically equals one of the
                         listings in appendix 1, and meets the duration requirement -
                         if yes, disabled;

                (4)      whether claimant has the residual functional capacity
                         (“RFC”) to perform her/his past relevant work - if yes, not
                         disabled; and




1
  Under the Social Security Act, 42 U.S.C. § 301, the term “disability” is defined as an: inability to engage
in any substantial gainful activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).

                                                     4
         Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 4 of 10
                (5)     whether considering claimant’s RFC, age, education, and
                        work experience he/she can make an adjustment to other
                        work - if yes, not disabled.

20 C.F.R. § 404.1520(a)(4)(i-v).

        The burden of production and proof rests with the claimant during the first four steps; if

claimant is able to carry this burden, then the burden shifts to the Commissioner at the fifth step to

show that work the claimant could perform is available in the national economy. Pass, 65 F.3d at

1203. In this case, the ALJ determined at the fifth step that Plaintiff was not disabled. (Tr. 30-

31).

        First, the ALJ determined that Plaintiff had not engaged in any substantial gainful activity

since October 6, 2015, his alleged disability onset date. (Tr. 23). At the second step, the ALJ

found that “obesity; anxiety; attention deficit disorder; hypertension; asthma; left knee

osteoarthritis; degenerative joint disease; sleep apnea; [and] peroneal nerve damage/peripheral

nerve disease” were severe impairments.2 (Tr. 23). At the third step, the ALJ determined that

Plaintiff did not have an impairment or combination of impairments that met or medically equaled

one of the impairments listed in 20 C.F.R. 404, Subpart P, Appendix 1. (Tr. 23-25).

        Next, the ALJ assessed Plaintiff’s RFC and found that he retained the capacity to perform

light work activity, with the following limitations:

                can occasionally perform all postural activities, but should avoid
                workplace hazards. He should avoid concentrated exposure to
                respiratory irritants. He can occasionally use his left lower
                extremities to push, pull and operate foot controls. He must be
                allowed to alternate between sitting and standing up to twice each
                hour. He can follow short, simple, not detailed, instructions and
                perform routine tasks but no work that requires a production rate or
                demand pace. He is able to sustain attention and concentration for
                2 hours at a time. He should avoid work environments dealing with

2
  The determination at the second step as to whether an impairment is “severe” under the regulations is a
de minimis test, intended to weed out clearly unmeritorious claims at an early stage. See Bowen v. Yuckert,
482 U.S. 137 (1987).

                                                    5
         Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 5 of 10
               crisis situations, complex decision making or constant changes in a
               routine setting. He can have frequent but not continuous contact or
               interactions with coworkers and supervisors. He can only have
               occasional public contact or interactions. He will need 1 to 2
               additional 5 minute rest breaks.

(Tr. 25). In making this finding, the ALJ stated that she “considered all symptoms and the extent

to which these symptoms can reasonably be accepted as consistent with the objective medical

evidence and other evidence, based on the requirements of 20 CFR 404.1529 and SSRs 96-4p and

96-7p.” Id.

       At the fourth step, the ALJ held that Plaintiff has no past relevant work. (Tr. 30). The ALJ

noted that Plaintiff had at least a high school education and was about forty (40) years old, “a

younger individual,” at the time of his alleged disability onset. Id.

       At the fifth and final step, the ALJ concluded based on the testimony of the VE and

“considering the claimant’s age, education, work experience, and residual functional capacity” that

jobs existed in significant numbers in the national economy that Plaintiff could perform. (Tr. 30).

Specifically, the VE testified that according to the factors given by the ALJ, occupations claimant

could perform included a laundry folder, an inspector/hand packager, and a shipping and receiving

weigher. (Tr. 31). Therefore, the ALJ concluded that Plaintiff was not under a “disability,” as

defined by the Social Security Act, at any time between October 6, 2015, and the date of her

decision, September 26, 2018. (Tr. 31-32).

       Plaintiff on appeal to this Court contends that the ALJ erred by failing to give proper weight

to the opinion of Dr. Dino Kanelos, Plaintiff’s treating physician. (Document No. 14-1, p. 4). The

undersigned will address this contention below.

Opinion of Dr. Kanelos

       Regarding medical opinions, Plaintiff notes that



                                                  6
         Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 6 of 10
               The Regulations direct that the ALJ must analyze and weigh the
               evidence of record with the following factors taken into
               consideration: (1) length of treatment relationship and frequency of
               evaluation, (2) nature and extent of the treatment relationship, (3)
               supportability, (4) consistency, (5) specialization, and (6) various
               other factors. 20 CFR §§404.1527(c)(2)-(6), 416.927(c)(2)-(6); see
               Cohen v. Berryhill, 272 F. Supp. 3d 779, 781 (D.S.C. Aug 23, 2017).
               As a general rule, more weight is given to a medical professional
               who examines a claimant. As opposed to a non-examining source.
               20 CFR §§ 404.1527(c)(1), 416.927(c)(1); see Patterson v. Colvin,
               No. 5:12-CV-063-RLV-DCK, 2013 WL 3035792, at *4 (W.D.N.C.
               June 17, 2013).

(Document No. 14-1, p. 5). Plaintiff then acknowledges that “the ALJ holds the discretion to give

less weight to the testimony of a treating physician in the face of persuasive contrary evidence.”

(Document No. 14-1, p. 6) (quoting Mastro, 270 F.3d at 178).

        Plaintiff argues that Dr. Kanelos, who has treated Plaintiff since 2002, “completed medical

source statements on August 2, 2016 and April 27, 2018 unequivocally stating that due to the

claimant’s severe [impairments] . . . he would not be able to engage in any level of work activity

on a sustained basis or be in regular attendance on the job.” (Document No. 14-1, p. 6) (citing Tr.

246-248, 353-355). Plaintiff then relies on “a detailed response in an office note” that Dr. Kanelos

wrote on October 9, 2018, in response to the ALJ’s September 26, 2018 decision. (Document No.

14-1, pp. 6-7) (quoting Tr. 16, 243-244).

        In further support of his argument that the ALJ improperly weighed Dr. Kanelos’ opinion,

Plaintiff cites to opinions from the Ballantyne Diagnostic and Sleep Center and OrthoCarolina that

he contends corroborate Dr. Kanelos’ assessment. (Document No. 14-1, p. 7) (quoting Tr. 60,

302).

        In response, Defendant asserts that even though Plaintiff disagrees with the ALJ’s

conclusions, “the ALJ evaluated the opinions in accordance with the regulations and supported her

conclusions with substantial evidence.” (Document No. 16, p. 4). Defendant notes that the ALJ’s


                                                 7
         Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 7 of 10
determination “as to the weight to be assigned to a medical opinion generally will not be disturbed

absent some indication that the ALJ has dredged up ‘specious inconsistencies,’ … or has failed to

give sufficient reason for the weight afforded a particular opinion.” Id. (quoting Dunn v. Colvin,

607 Fed.App’x 264, 267 (4th Cir. 2015)).

       Defendant argues that in this case the ALJ considered and described in detail three medical

opinions from Dr. Kanelos. Id. First, the ALJ noted Dr. Kanelos’ February 2016 opinion that

Plaintiff “was living out of his car and worked when he could but was severely disabled due to

knee pain.” (Document No. 16, p. 4) (citing Tr. 28) (citing Tr. 253). ALJ Jenkins gave no weight

to that opinion “because it is conclusory and expressed in limited vocational terms.” (Tr. 28); see

also (Document No. 16, pp. 4-5).

       Next, the ALJ addressed Dr. Kanelos’ August 2, 2016 opinion. (Document No. 16, p. 5)

(citing Tr. 28-29) (citing Tr. 246-248). The ALJ gave “limited weight” to this opinion “because

h[is] opinion regarding absences, the need to lie down and the degree of mental limitation assessed

is not consistent with the longitudinal evidence.” (Tr. 29). Defendant contends this was a

reasonable conclusion based on the ALJ’s examination of the entire record and Dr. Kanelos’ failure

to “explain how he came to his conclusions.” (Document No. 16, p. 5) (citing Tr. 25-30).

       As to Dr. Kanelos’ “third and final opinion, rendered in April 2018 also in response to a

questionnaire,” Defendant argues the ALJ adequately explained why she gave it “little weight.”

(Document No. 16, p. 6) (citing Tr. 29). Defendant describes the ALJ’s reasoning as follows:

               First, the ALJ observed that Dr. Kanelos’s opinion that these limitations
               have been present since 1996 was not consistent with the fact that he began
               treating him five years after that, in 2001 (Tr. 29). Second, the ALJ writes,
               Plaintiff’s conservative treatment was not consistent with such severe
               limitations as being unable to lift or carry anything at all or being absent
               excessively (Tr. 29). Third, the ALJ pointed out that the opinion is even
               inconsistent with Plaintiff’s own testimony that he had improved energy
               and could clean, drive, read, and go to the store (Tr. 29). Lastly, the ALJ


                                                8
         Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 8 of 10
                noted that while Plaintiff does have some credible cognitive deficits, Dr.
                Kanelos’s opinion of them is not supported by the mental status findings on
                examination, which were consistently unremarkable (Tr. 29). In sum, the
                ALJ clearly articulated the bases for his assignment of weight, and those
                bases are supported by substantial evidence.
Id.

         Defendant argues that Plaintiff “points to no errors in the ALJ’s actual analysis” and notes

that the ALJ did not simply “reject” the opinions, but considered and explained the weight she

gave to each opinion. Id. In addition, Defendant argues that Dr. Kanelos’ “statement in response

to the ALJ decision has no bearing on whether the ALJ’s legal findings are supported by substantial

evidence and were reached through application of the proper legal standards.” (Document No. 16,

p. 7).

         The undersigned finds Defendant’s position more persuasive. In short, the undersigned

agrees that despite Plaintiff’s protests over the weight assigned to Dr. Kanelos’ opinions, “the ALJ

applied the correct law and supported her findings with substantial evidence.” (Document No. 16,

p. 8). It is not for this Court to re-weigh the evidence considered by the ALJ. The ALJ’s decision

in this case thoroughly explains how she accounts for Plaintiff’s limitations in the RFC and how

she views the opinions of Dr. Kanelos. See (Tr. 26-30). Notably, the ALJ concluded that Plaintiff

has greater limitations than found by the state agency consultant, who opined Plaintiff could

perform medium work, but is not as limited as suggested by Dr. Kanelos. See (Tr. 28-30).

         Plaintiff’s reliance on Dr. Kanelos’ response to the ALJ decision is not particularly helpful

and not relevant to this Court’s proper review of the ALJ’s determination. See (Document No. 14-

1, pp. 6-7). While the undersigned recognizes Plaintiff’s disagreement with the ALJ’s decision,

there does not appear to be adequate support for reversing or remanding that decision.




                                                   9
          Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 9 of 10
                                       CONCLUSION

       The undersigned finds that there is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion,” and thus substantial evidence supports the

Commissioner’s decision. Richardson v. Perales, 402 U.S. 389, 401 (1971); Johnson v. Barnhart,

434 F.3d 650, 653 (4th Cir. 2005). As such, the undersigned will direct that the Commissioner’s

decision be affirmed.

       IT IS, THEREFORE, ORDERED that: Plaintiff’s “Motion For Summary Judgment”

(Document No.14) is DENIED;         the “Commissioner’s Motion For Summary Judgment”

(Document No. 15 is GRANTED; and the Commissioner’s determination is AFFIRMED.




                                 Signed: October 19, 2020




                                               10
        Case 3:19-cv-00401-DCK Document 17 Filed 10/20/20 Page 10 of 10
